Title: To Alexander Hamilton from Samuel Breck, 3 September 1791
From: Breck, Samuel
To: Hamilton, Alexander


Boston Sept. 3d. 1791
Dear Sir
In conformity with your wishes it wou’d afford me great pleasure to make you acquainted with the exact State of the Duck & Glass manufactories in this Town, but an Account of the former having already been communicated, by our Agent, to Mr Gorham to be forwarded to you will render any observations on that branch unnecessary except that the demand for our Sail Cloth far exceeds the quantity made, which indeed might be augmented if the Country produced plenty of Flax. The high price however which is now given cannot fail of encouraging the Farmer to raise enough for that & every other object. If the representation above refered to has not reached you I will procure a Copy & forward it. We wait only for Workmen, which are engaged & probably on their passage, to commence making Sheet and other Glass. The director, who appears competent to the business, has prepared every thing. The Ovens, Furnaces & implements of every Kind are in perfect order. Their Cost including the building materials &ca, about Eleven thousand Dollars. It is supposed the quantity capable of being manufactured at these Works will more than supply this Commonwealth, indeed as the materials are abundent in this Country, it may be so extended as to furnish many other States with that necessary article. The bounty given by this State for raising Hemp is ample & will, I presume, render our dependence on Rushia much less, & probably in a few years anihilate that Commerce. If the bounty on Duck should be continued after January next, it must produce the same effect, but as the Act for that purpose expires in December we fear it will not be revived; however there is much consolation in the reflection that it is always within the power of the united States to secure these great objects. I know how precious your time is & therefore will not occupy more of it, except to request you will present Mrs & the Miss Brecks best regards to Mrs. Hamilton & beleive me to be with sentiments the most sincere
Dear Sir   Your Obedient Servant
Saml Breck Honble. Alexander Hamilton Esqr
